 

Exhibit 10.16

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of the      day of
            __, 2020, by and DarioHealth Corp., a Delaware corporation (the
“Corporation”), and ____________ (“Indemnitee”), a director and/or officer of
the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

 

WHEREAS, it is the express policy of the Corporation to indemnify its directors
and officers so as to provide them with the maximum possible protection
permitted by law; and

 

WHEREAS, Indemnitee is a director or officer of the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
corporations;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability and in order to induce Indemnitee to serve or continue to
serve the Corporation, the Corporation wishes to provide Indemnitee with the
benefits contemplated by this Agreement to the fullest extent permitted by law;

 

NOW THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:

 

1.       Agreement to Serve. Indemnitee agrees to serve or continue to serve as
director and/or officer of the Corporation for so long as he is duly elected or
appointed or until such time as he tenders his resignation in writing.

 

2.       Definitions. As used in this Agreement:

 

(a)“Change in Control” means any of the following events: (i) an event occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (“Act”), whether or not the Corporation is then
subject to such reporting requirement; (ii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Act), other than a person who is an officer
or director of the Corporation on March 20, 2017 (and any of such person’s
affiliates), is or becomes “beneficial owner” (as defined in Rule 13d-3 under
the Act) directly or indirectly, of securities of the Corporation representing
35% or more of the combined voting power of the then outstanding securities of
the Corporation; (iii) the Corporation is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, which would result
in the voting securities of the Corporation outstanding immediately prior to
such transaction or event to no longer represent (either by remaining
outstanding or by being converted into voting securities of a surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such
transaction or event and to no longer have the power to elect at least a
majority of the members of the Board of Directors (“Board”) or other governing
body of such surviving entity; (iv) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board; (v)
the approval by the Corporation’s stockholders of a sale or other disposition of
all or substantially all of the assets of the Corporation; or (vi) a liquidation
or dissolution of the Corporation.

 



 

 

 

(b)The term “Corporate Status” shall mean the status of a person who is or was a
director and/or officer of the Corporation, or is or was serving, or has agreed
to serve, at the request of the Corporation, as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise.

 

(c)The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs (including trial and appeals), witness fees, transcript
costs, fees of experts and other professionals, reasonable travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, bonds and all costs related thereto, any federal, state,
local or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement, ERISA and employee benefit plan excise taxes
and penalties and all other disbursements, obligations or expenses of the types
customarily incurred in connection with or as a result of investigations,
judicial or administrative proceedings or appeals, preparation in anticipation
of a Proceeding, being or preparing to be a deponent or witness in, or otherwise
participating in, a Proceeding, recovery under any directors' and officers'
liability insurance policies maintained by the Corporation, the interpretation,
enforcement or defense of Indemnitee's rights under this Agreement, or the
Indemnitee’s rights to indemnification or advancement of expenses under the
Certificate of Incorporation or Bylaws, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

 

(d)The term “Independent Counsel” shall mean an attorney selected by Indemnitee
and approved and appointed by a majority vote of a quorum consisting of
Disinterested Directors, as defined in Paragraph 9. Notwithstanding the
foregoing, the term “Independent Counsel” does not include any person who (i)
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement or (ii) was
otherwise retained to represent the Corporation, the Indemnitee or any other
party to the Proceeding giving rise to a claim for indemnification hereunder in
the prior three (3) years.

 

(e)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

(f)The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, claim, counterclaim, arbitration, mediation,
alternate dispute resolution mechanism, investigation (formal or informal),
inquiry and administrative hearing, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

 



 

 

 

3.       Indemnification in Third-Party Proceedings. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Paragraph 3 if
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor) by reason of Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Corporation and, with respect
to any criminal Proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

4.       Indemnification in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Paragraph 4 if Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses and, to the extent permitted by law, judgment,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests or the Corporation,
except that no indemnification shall be made under this Paragraph 4 in respect
to any claim, issue or matter as to which Indemnitee shall have been adjudged to
be liable to the Corporation, unless and only to the extent that a court of
proper jurisdiction shall determine upon application that, despite the
adjudication of such liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
such court shall deem proper.

 

5.       Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraph 10, the Corporation
shall not indemnify Indemnitee in connection with a Proceeding (or part thereof)
initiated by Indemnitee unless (i) the initiation thereof was approved by the
Board of Directors of the Corporation; or (ii) the Proceeding is instituted
after a Change in Control. Notwithstanding anything to the contrary in this
Agreement, the Corporation shall not indemnify Indemnitee to the extent
Indemnitee is reimbursed from the proceeds of insurance, and in the event the
Corporation makes any indemnification payments to Indemnitee and Indemnitee is
subsequently reimbursed from the proceeds of insurance, Indemnitee shall
promptly refund such indemnification payments to the Corporation to the extent
of such insurance reimbursement.

 

6.       Indemnification of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful, on the merits
or otherwise, in defense of any Proceeding or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. Without limiting
the foregoing, if any Proceeding or any claim, issue or matter therein is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Indemnitee had
reasonable cause to believe his conduct was unlawful, Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto. In addition, notwithstanding any other provision contained in this
Agreement, to the extent that Indemnitee is or is asked to be made, by reason of
his Corporate Status, a witness to any Proceeding, is or was asked or required
to respond to discovery requests in any Proceeding, or is or was otherwise asked
to participate in any aspect of a Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified and held harmless from all Expenses actually and
reasonably incurred by Indemnitee in connection therewith.

 



 

 

 

7.       Notification and Defense of Claim. As a condition precedent to
Indemnitee’s right to be indemnified, Indemnitee agrees to notify the
Corporation in writing as soon as reasonably practicable of any Proceeding for
which indemnity will or could be sought by Indemnitee and provide the
Corporation with a copy of any summons, citation, subpoena, complaint,
indictment, information or other document relating to such Proceeding with which
Indemnitee is served; provided, however, that the failure to give such notice
shall not relieve the Corporation of its obligations to Indemnitee under this
Agreement, except to the extent, if any, that the Corporation is actually
prejudiced by the failure to give such notice. With respect to any Proceeding of
which the Corporation is so notified, the Corporation will be entitled to
participate therein at its own expense and/or to assume the defense thereof at
its own expense, with legal counsel reasonably acceptable to Indemnitee. After
notice from the Corporation to Indemnitee of its election so to assume such
defense, the Corporation shall not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Paragraph 7. Indemnitee shall
have the right to employ Indemnitee’s own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) counsel to Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and Indemnitee in the conduct of the
defense of such Proceeding, (iii) after a Change in Control, Indemnitee's
employment of its own counsel has been approved by the Independent Counsel, or
(iv) the Corporation shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases the fees and expenses of
counsel for Indemnitee shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement. The Corporation shall not be
entitled, without the consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Corporation or as to which counsel for
Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above. The Corporation shall not be required to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent, provided, however, that if a Change in Control has
occurred, the Corporation shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Corporation shall not settle any Proceeding in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Corporation nor the Indemnitee will unreasonably
withhold its consent to any proposed settlement.

 

8.       Advancement of Expenses. Any Expenses incurred by Indemnitee, or on
behalf of an Indemnitee, in connection with any such Proceeding to which
Indemnitee was or is a witness or a party or is threatened to be a party by
reason of his Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith shall be paid by the Corporation in
advance of the final disposition of such matter; provided, however, that the
payment of such Expenses incurred by the Indemnitee in advance of the final
disposition of such matter shall be made only upon receipt of an undertaking by
or on behalf of the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement; and further
provided that no such advancement of Expenses shall be made if it is determined
that (i) Indemnitee did not act in good faith and in a manner Indemnitee
reasonably believes to be in, or not opposed to, the best interests of the
Corporation, or (ii) with respect to any criminal action or proceeding, the
Indemnitee had reasonable cause to believe Indemnitee’s conduct was unlawful.
Such undertaking shall be accepted without reference to the financial ability of
Indemnitee to make such repayment. If, pursuant to the terms of this Agreement,
Indemnitee is not entitled to be indemnified with respect to such Proceeding,
then such Expenses shall be paid within 60 days after the receipt by Indemnitee
of the written request by the Corporation for the Indemnitee to make payments to
the Corporation. Any such Expenses advanced to Indemnitee pursuant to this
Paragraph 8 shall be unsecured and interest free.

 



 

 

 

9.       Procedure for Indemnification; Contribution.

 

(a)In order to obtain indemnification pursuant to Paragraphs 3, 4, 6 or 8 of
this Agreement, Indemnitee shall submit to the Corporation a written request,
including in such request such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification or advancement of
Expenses. Any such indemnification or advancement of Expenses shall be made
promptly, and in any event within 30 days after receipt by the Corporation of
the written request of the Indemnitee, unless with respect to requests under
Paragraphs 3 or 4 the Corporation determines within such 30-day period that such
Indemnitee did not meet the applicable standard of conduct set forth in
Paragraphs 3 or 4, as the case may be. Such determination, and any determination
pursuant to Paragraph 8 that advanced Expenses must be repaid to the
Corporation, shall be made in each instance (a) by a majority vote of the
directors of the Corporation consisting of persons who are not at that time
parties to the Proceeding (“Disinterested Directors”), whether or not a quorum,
(b) by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, whether or not a quorum, (c) if there are no
Disinterested Directors, or if Disinterested Directors so direct, by independent
legal counsel (who may, to the extent permitted by applicable law, be regular
legal counsel to the Corporation ) in a written opinion or (d) by the
stockholders.

 

(b)(i) If a determination is made that Indemnitee is not entitled to
indemnification, after Indemnitee submits a written request therefor, under this
Agreement, then in respect of any threatened, pending or completed Proceeding in
which the Corporation is jointly liability with the Indemnitee (or would be if
joined in such Proceeding), the Corporation shall contribute to the amount of
Expenses, judgments, fines, penalties, excise taxes and amounts paid in
settlement by the Indemnitee in such proportion as is appropriate to reflect (i)
the relative benefits received by the Corporation on the one hand and the
Indemnitee on the other hand from the transaction from which the Proceeding
arose, and (ii) the relative fault of the Corporation on the one hand and of the
Indemnitee on the other hand in connection with the events that resulted in such
Expenses, judgments, fines, penalties, excise taxes or amounts paid in
settlement, as well as any other relevant equitable considerations. The relative
fault of the Corporation on the one hand and of the Indemnitee on the other hand
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such Expenses, judgments, fines, penalties,
excise taxes or amounts paid in settlement. The Corporation agrees that it would
not be just and equitable if contribution pursuant to this Section were
determined by pro rata allocation or any other method of allocation that does
not take into account the foregoing equitable considerations.

 



 

 

 

(ii)       The determination as to the amount of the contribution, if any, shall
be made by: (A) a court of competent jurisdiction upon the applicable of both
the Indemnitee and the Corporation (if the Proceeding had been brought in, and
final determination had been rendered by such court); (B) the Board by a
majority vote of a quorum consisting of Disinterested Directors; or (C)
Independent Counsel, if a quorum is not obtainable for purpose of (B) above, or,
even if obtainable, a quorum of Disinterested Directors so directs.

 

10.       Remedies. The right to indemnification and immediate advancement of
Expenses as provided by this Agreement shall be enforceable by the Indemnitee in
any court of competent jurisdiction. Unless otherwise required by law, the
burden of proving that indemnification is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation pursuant to Paragraph 9 that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. Indemnitee’s expenses (of the type described in the
definition of “Expenses” in Paragraph 2 (c)) reasonably incurred in connection
with successfully establishing Indemnitee’s right to indemnification, in whole
or in part, in any such Proceeding also shall be indemnified by the Corporation.

 

11.       Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines penalties or amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with any Proceeding but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, penalties or amounts paid in settlement to which
Indemnitee is entitled.

 

12.       Establishment of Trust. In the event of a Change in Control, the
Corporation shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund the trust in an amount sufficient to satisfy any and all claims
hereunder, including Expenses, reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, or defending any Proceeding as described in Paragraphs 3 and
4. The amount or amounts to be deposited in the trust pursuant to the foregoing
funding obligation shall be determined by the Independent Counsel. The terms of
the trust shall provide that upon a Change in Control, (i) the trust shall not
be revoked or the principal thereof invaded, without the written consent of
Indemnitee, (ii) the trustee shall advance, within ten (10) business days of a
request by Indemnitee, any and all Expenses to Indemnitee, (iii) the trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in the trust shall
revert to the Corporation upon a final determination by the Independent Counsel
or a court of competent jurisdiction, as the case may be, that Indemnitee has
been fully indemnified under the terms of this Agreement. The trustee shall be
chosen by Indemnitee. Nothing in this Paragraph 12 shall relieve the Corporation
of any of its obligations under this Agreement. All income earned on the assets
held in the trust shall be reported as income by the Corporation for federal,
state, local, and foreign tax purposes. The Corporation shall pay all costs of
establishing and maintaining the trust and shall indemnify the trustee against
any and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the trust.

 

 

 

 



13.       Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

 

14.       Term of Agreement. This Agreement shall continue until and terminate
upon the later of (a) six years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; (b) the expiration of all
applicable statute of limitations periods for any claim which may be brought
against Indemnitee in a Proceeding as a result of his Corporate Status; or
(c) the final termination of all Proceedings, or any right to appeal such
Proceedings, that are pending on the date set forth in clauses (a) or (b) in
respect of which Indemnitee may be granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Paragraph 10 of this Agreement relating thereto.

 

15.       Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Articles of
Incorporation, the By-Laws, any agreement, any vote of stockholders or
disinterested directors, the applicable law of the State of Delaware, and any
other law (common or statutory) or otherwise, both as to action in Indemnitee’s
official corporate capacity and as to action in another capacity while holding
office for the Corporation. Nothing contained in this Agreement shall be deemed
to prohibit the Corporation from purchasing and maintaining insurance, at its
expense, to protect itself or the Indemnitee against any expense, liability or
loss incurred by it or Indemnitee in any such capacity, or arising out of
Indemnitee’s status as such, whether or not Indemnitee would be indemnified
against such expense, liability or loss under this Agreement; provided that the
Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise, including as provided in Paragraph 5 hereof.

 

16.       No Special Rights. Nothing herein shall confer upon Indemnitee any
right to continue to serve as a director or officer of the Corporation for any
period of time or, except as expressly provided herein, at any particular rate
of compensation.

 

17.       Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 



 

 

 

18.       Counterparts; Facsimile Signatures. This Agreement may be executed in
two counterparts, both of which together shall constitute the original
instrument. This Agreement may be executed by facsimile signatures.

 

19.       Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of
Indemnitee.

 

20.       Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

21.       Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in applicable law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

 

22.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

 

(a)if to the Indemnitee, to:

 



(b)if to the Corporation, to:



 

8 HaTokhen Street,

Caesarea North Industrial Park,

3088900 Israel

Attention: Erez Raphael, Chief Executive Officer

Email: erez@mydario.com

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

23.       Applicable Law. This Agreement is governed by and is to be construed
in accordance with the laws of the State of Delaware without giving effect to
any provisions thereof relating to conflict of laws.

 

24.       Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce Indemnitee to continue to serve
as director and/or officer of the Corporation and acknowledges that Indemnitee
is relying upon this Agreement in continuing in such capacity.

 

25.       Insurance. The Corporation shall maintain an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, and Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.



 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



  DARIOHEALTH CORP.           Name:                                    Title:  
                Indemnitee         Name:  

 







 

